Citation Nr: 0905006	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  02-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Service connection for prostate cancer as a result of 
claimed exposure to ionizing radiation.

2.	Service connection for skin cancer as a result of claimed 
exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Douglas J. Rosinski, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran had active service from March 1944 to February 
1946.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    

The Board remanded this matter for additional development in 
November 2003.  In a December 2006 decision, the Board denied 
the Veteran's claims.  The Veteran appealed that decision to 
the U.S. Court of Appeals for Veteran's Claims (Court) which, 
in an August 2008 decision, vacated the Board's decision, and 
remanded the matter to the Board for further factual 
development of the record.  

Following review of the record, the Board finds another 
remand warranted here.  The appeal is therefore REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In its December 2006 decision, the Board found that the 
evidence of record preponderated against the Veteran's claim 
that his current skin and prostate cancers were related to 
his service.  In support, the Board cited an opinion of 
record from the designee of the Under Secretary for Health, 
Susan Mather, M.D., of VA, who found improbable the theory 
that the Veteran's current cancers relate to his in-service 
radiation exposure.  See 38 C.F.R. § 3.311.

In his appeal to the Court, the Veteran (through his 
representative) offered several arguments in support of his 
contention that the December 2006 Board decision should be 
vacated.  One contention - which comprised the focus of the 
Court's remand - is that Dr. Mather's report is flawed 
because, among other things, it is based on an outdated 
scientific study.  In particular, the Veteran states that, 
though Dr. Mather cited the fifth in a series of publications 
named Biologic Effects of Ionizing Radiation (BEIR V), she 
did not cite the more recent addition to the series, BEIR 
VII.  

In its reply before the Court, VA stated that Dr. Mather's 
opinion was based not on the BEIR series, but instead on the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute of Occupational Safety and Health (NIOSH).  
VA argued, therefore, that the absence of consideration of 
BEIR VII in Dr. Mather's report was not reversible error.  
Moreover, VA noted that BEIR VII was published in 2006, 
following Dr. Mather's October 2005 report.  

The Board notes that Dr. Mather did cite BEIR V in her 
statement, in addition to citing the IREP.  As the BEIR VII 
study was released in 2006, during the pendency of the 
appeal, it is understandable that Dr. Mather did not cite the 
revised report in her October 2005 statement.  

Nevertheless, the Board finds remand appropriate for 
consideration by Dr. Mather of BEIR VII, or for a statement 
from Dr. Mather as to why BEIR VII would not be relevant to 
her analysis here.  Proceeding in this manner is appropriate 
at this juncture given the Court's emphasis on this issue in 
its remand (and the consequent limited scope of its remand), 
given the fact that BEIR VII was issued during the pendency 
of the appeal, and given the fact that BEIR V was relied on 
in the October 2005 report, despite the apparent primacy of 
the IREP in these matters.  See Sawyer v. Derwinski, 1 Vet. 
App. 130, 138 (1991).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should return the case to 
the Under Secretary of Health for a 
revised report from Dr. Mather.  The 
revised report should address the 
Veteran's service connection claims 
under 38 C.F.R. § 3.311.  In doing so, 
the revised report should consider BEIR 
VII, or should explain in detail why 
such evidence is inapplicable in this 
matter.   

2.  The RO should review the additional 
evidence in the record.  The RO should 
then readjudicate the issues on appeal.  
If a determination remains unfavorable to 
the Veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



